Title: To George Washington from William Strickland, 16 December 1797
From: Strickland, William
To: Washington, George



York [England] Decr 16th 97.

The object of the present letter is little more than to acknowledge the receipt of his of July 15. sorry to find the seeds I gave him have not grown—tho conveyed in a box in the Cabbin—have experienced the difficulty of conveying seeds across the Atlantic. Hope Mr Smith will find an opportunity to wait upon him—he will find him capable of communicating much that is valuable. Mr Parsons has returned to England—and along with this letter a small quantity of the rough cocksfoot grass seed. It may prove the orchard

grass but I never saw that in flower so as to ascertain it—some of the seed would be acceptable sent in a letter, a mode of conveyance least likely to injure it. Happy to find that some of my observations meet with his approbation, allowances are to be made for the mistakes of travellers, & find that he will do it, shall not allow my correspondance to end here—Respects to Mrs W:—remembrances & congratulations to Mr Law, his friends here are well—hope when Peace comes to see him & his Lady here. Be assured Sr of my most perfect esteem & regard, of my sincere congratulations on your having encreasd by retirement the admiration of the World & that reputation which while you so eminently filled the first station of public life, seemed capable of increase by retirement alone—be assured Sr of my sincere wish that your days may be as far extended as life is capable of enjoyment & that what remains (& may it be many years) may be as remarkable for the enjoyment of private happiness, as all that has preceeded it has been, for the performances of public services & the enjoyment of public opinion.
